USCA11 Case: 21-10265      Date Filed: 07/21/2021   Page: 1 of 4



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 21-10265
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:19-cr-00480-LCB-HNJ-4

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ADRIAN VASEAN HOWLET,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (July 21, 2021)

Before MARTIN, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:

      Adrian Vasean Howlet appeals his 60-month sentence imposed after he

pleaded guilty, pursuant to a written plea agreement, to one count of possessing

with intent to distribute five grams or more of methamphetamine and was
             USCA11 Case: 21-10265           Date Filed: 07/21/2021        Page: 2 of 4



sentenced to 60 months’ imprisonment. He challenges the district court’s

sentencing determination that he did not qualify for safety-valve relief under 18

U.S.C. § 3553(f). The government moves to dismiss the appeal based on the

sentence-appeal waiver in the plea agreement.1

       Our review of the record confirms that the district court specifically

questioned Howlet2 about the sentence-appeal waiver during the plea colloquy, and

       1
           Specifically, the sentence-appeal waiver provided as follows:

       In consideration of the recommended disposition of this case, I, ADRIAN
       VASEAN HOWLET, hereby waive and give up my right to appeal my conviction
       and/or sentence in this case, as well as any fines, restitution, and forfeiture orders,
       the Court might impose. Further, I waive and give up the right to challenge my
       conviction and/or sentence, any fines, restitution, forfeiture orders imposed or the
       manner in which my conviction and/or sentence, any fines, restitution, and
       forfeiture orders were determined in any post-conviction proceeding, including,
       but not limited to, a motion brought under 28 U.S.C. § 2255.

       The defendant reserves the right to contest in an appeal or post-conviction
       proceeding the following:
              (a) Any sentence imposed in excess of the applicable statutory maximum
              sentence(s);
              (b) Any sentence imposed in excess of the guideline sentencing range
              determined by the Court at the time sentence is imposed; and
              (c) Ineffective assistance of counsel.

       The defendant acknowledges that before giving up these rights, the defendant
       discussed the Federal Sentencing Guidelines and their application to the
       defendant’s case with the defendant’s attorney, who explained them to the
       defendant’s satisfaction. The defendant further acknowledges and understands
       that the government retains its right to appeal where authorized by statute.

Howlet signed the waiver directly underneath a paragraph that provided that, by signing the
waiver, he was “signify[ing] that [he] fully understand the foregoing paragraphs and that [he]
knowingly and voluntarily enter[ed] into this waiver.”
       2
         During the plea colloquy, Howlet confirmed that: he was a high school graduate and he
had attended “a half year of college;” he could read, write, and speak English; he was not taking
any medications or substances that might affect his ability to understand the proceedings; and
                                                 2
           USCA11 Case: 21-10265          Date Filed: 07/21/2021      Page: 3 of 4



Howlet stated that he understood the terms of the waiver. Accordingly, the

sentence-appeal waiver was knowingly and voluntarily made and is enforceable.

United States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993) (explaining that

we enforce appeal waivers that are made knowingly and voluntarily and to

demonstrate that a waiver was made knowingly and voluntarily, the government

must show that either (1) the district court specifically questioned the defendant

about the waiver during the plea colloquy; or (2) the record makes clear that the

defendant otherwise understood the full significance of the waiver); see also

United States v. Weaver, 275 F.3d 1320, 1333 (11th Cir. 2001) (enforcing an

appeal waiver where “the waiver provision was referenced during [the defendant’s]

Rule 11 plea colloquy and [the defendant] agreed that she understood the provision

and that she entered into it freely and voluntarily”).

       Because Howlet’s claim concerning safety-valve relief does not fall within

any of the exceptions to his valid sentence-appeal waiver, the waiver forecloses

this appeal. See United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir.

2005) (holding that a valid appeal waiver waives the right to appeal “difficult or

debatable legal issues or even blatant error.”). Consequently, we GRANT the

government’s motion to dismiss.




that he was not suffering from any mental, physical, or emotional impairment that would impair
his ability to understand the proceedings.
                                               3
  USCA11 Case: 21-10265   Date Filed: 07/21/2021   Page: 4 of 4



APPEAL DISMISSED.




                              4